Citation Nr: 1045330	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  06-22 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a lung disorder, to include 
asbestosis.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  The Veteran testified before the 
undersigned Veterans Law Judge at a hearing at his local RO in 
October 2010, and a transcript from such hearing has been 
associated with the claims file.  He submitted additional 
evidence at that time, accompanied by a waiver of review by the 
agency of original jurisdiction.  See 38 C.F.R. §§ 20.800, 
20.1304(c) (2010).

The Board observes that the RO adjudicated the issue in this case 
as entitlement to service connection for asbestosis, and denied 
the claim based on the lack of a current confirmed diagnosis of 
such disease.  However, the scope of a claim includes any 
disability that may reasonably be encompassed by the claimant's 
description of the claim, including reference to a specific body 
part or system or a description of symptoms, as well as the other 
information of record.  Brokowski v. Shinseki, 23 Vet. App. 79 
(2009); Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As the 
medical evidence of record includes various diagnoses related to 
the lungs and the Veteran's reported asbestos exposure, the issue 
on appeal has been recharacterized as stated above to include all 
currently diagnosed lung disorders.  


FINDINGS OF FACT

Resolving all reasonable doubt in the Veteran's favor, he 
currently has a confirmed diagnosis of pleural plaques related to 
asbestos exposure that has been medically linked to asbestos 
exposure during service.





CONCLUSION OF LAW

The criteria for service connection for pleural plaques have been 
met.  38 U.S.C.A. §§ 1101, 1110¸ 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision herein to grant service connection for 
the lung disability of pleural plaques constitutes a full grant 
of the benefit sought on appeal, no further action is necessary 
to comply with the Veterans Claims Assistance Act of 2000 and 
implementing regulations.

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a disease is 
diagnosed after discharge, service connection may be granted when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 U.S.C.A. 
§ 1113(b); 38 C.F.R. § 3.303(d).  

Generally, to establish direct service connection, there must be 
medical evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  38 C.F.R. § 3.304; see also Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  However, under C.F.R. § 3.303(b), if a 
condition was noted during service, the nexus element may be 
established based on competent medical or lay evidence of 
continuity of symptomatology.  Barr, 21 Vet. App. at 307.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, all reasonable doubt will be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Here, the Veteran asserts that he currently has a lung disorder, 
to include asbestosis, as a result of exposure to asbestos while 
working on and flying helicopters for approximately three years 
during service.  He acknowledges that he had extensive post-
service occupational exposure to asbestos, including over 20 
years working as a ship fitter and pipe fitter and in refineries.  
Indeed, the Veteran has settled claims and received compensation 
from various companies for asbestosis as a result of such post-
service exposure.  He has also reported post-service recreational 
exposure to asbestos from remodeling two houses, as well as 
smoking one pack of cigarettes per day for 30 years.  
Nevertheless, the Veteran asserts that his current lung disorder 
was caused or contributed to by his in-service asbestos exposure.  
See, e.g., April 2005 claim and asbestos questionnaire response; 
VA examination reports.

As noted above, the Veteran served in the Army from August 1967 
to June 1970.  Although there is no documented asbestos exposure 
during this time, the Veteran's military occupational specialty 
was helicopter repairman.  See DD Form 214.  Further, service 
treatment records reflect that he was involved in an aircraft 
accident in Honduras in 1969.  This is consistent with the 
Veteran's reported duties, to include asbestos exposure.  
Therefore, the Board resolves all reasonable doubt in the 
Veteran's favor and finds that he was exposed to asbestos during 
service.

The Board first notes that the Veteran is not competent to 
testify as to a diagnosis or causation of his current lung 
disorder because these questions require specialized knowledge, 
training, or experience due to the complex nature of both the 
bodily system and the disease.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992); Barr, 21 Vet. App. at 308.  
However, there is ample medical evidence of record.  

In this regard, service treatment records reflect complaints of 
vague discomfort in the left chest in May 1969, with some 
objective change in breath sounds on the left and a diagnosis of 
possible small spontaneous pneumothorax.  The Veteran reported 
pain or pressure in the chest in his June 1970 separation 
examination, but no symptoms of any breathing problems.  There 
are no other pertinent complaints or treatment, and no diagnosed 
lung disorders in the service treatment records.  

The Veteran has submitted several private evaluations that were 
obtained in connection with his industrial compensation claims.  
In a September 1997 letter, Dr. R.M.G. opined that chest x-rays 
at that time showed no evidence of pleural thickening, but early 
but definite increase in irregular opacities and interstitial 
fibrosis in the mid and lower lung zones.  He further opined that 
this was consistent with asbestos involvement of the parenchyma, 
but not the pleura, and that such an x-ray may be seen in 
patients with pulmonary asbestosis.  Dr. R.M.G. referred to the 
Veteran's significant occupational asbestos exposure.  

Similarly, in a March 2006 opinion, Dr. A.J.S., D.O., opined with 
a reasonable degree of medical certainty that the Veteran has 
interstitial fibrosis caused by bilateral pulmonary asbestosis 
that is causally related to the Veteran's workplace exposures to 
asbestos.  This was based on review of the Veteran's VA treatment 
records and other private evaluations and studies, as well as the 
Veteran's significant workplace exposures to asbestos and an 
"appropriate latency" period.

Additionally, the Veteran was afforded three VA examinations, all 
by the same examiner.  In the July 2005 examination report, the 
examiner noted the Veteran's reported in-service and post-service 
asbestos exposure, and stated that the 1997 report by Dr. R.M.G. 
indicated that the Veteran had fibrotic lung disease similar to 
that seen in asbestosis but did not specifically diagnose 
asbestosis.  The VA examiner further opined that the Veteran's 
pulmonary function tests in 1997 did not support a diagnosis of 
pulmonary asbestosis at that time.  The VA examiner noted that 
the Veteran likely  had "quite significant" asbestos exposure 
in service while working on helicopters during service as well as 
after service while working as a ship fitter and a pipe fitter 
for many years.  A CT scan at that time was noted to be basically 
negative for asbestos related pathology, therefore precluding a 
diagnosis of asbestosis or pleural plaques related to asbestos 
exposure at that time.  

In the June 2008 report, the VA examiner again diagnosed asbestos 
exposure and stated that the 1997 evaluation did not include a 
diagnosis of asbestosis.  He further opined that recent x-rays 
through VA did not show evidence of asbestosis.  

In the April 2009 VA examination report, the examiner noted the 
Veteran's reported in-service and post-service asbestos exposure, 
as well as his significant smoking history and current symptoms.  
The examiner noted that a CT scan conducted in 2005 showed 
evidence of small pleural plaques, but no fibrotic lung disease.  
The examiner further noted the most recent CT scan, which was 
conducted in 2008, showed pleural plaques, some of which appeared 
to be related to an infectious disease from 2006, and some of 
which appeared to be seen prior to this acute illness, or in 
2005.  The examiner opined that this demonstrated that at least 
some of the plaques were likely related to asbestos exposure, 
which occurred both in service and after service.  In other 
words, the VA examiner opined that, given the available 
information, it is more likely than not that the service-related 
exposure to asbestos contributed to the pleural plaques which 
were seen in CT scans conducted in 2005 and in 2008.  However, 
the VA examiner again opined that there was no current CT 
evidence of interstitial lung disease or parenchymal fibrosis  
and, therefore, no evidence of parenchymal asbestosis.  He 
explained that the current definitive medical diagnosis was 
pleural plaques related to asbestos exposure, related to exposure 
both in service and after service.  

Based on all evidence of record, the Board finds that the Veteran 
currently has pleural plaques related to asbestos exposure, but 
not asbestosis.  As noted above, the VA examiner opined on 
several occasions that the 1997 private evaluation by Dr. R.M.G. 
does not actually diagnose asbestosis, and that the Veteran's 
pulmonary function tests were not consistent with asbestosis at 
that time.  Further, while the March 2006 private opinion 
includes a definite diagnosis of asbestosis, the later opinion by 
the VA examiner had the benefit of more recent CT scans, which 
were interpreted not to show asbestosis but, rather, of pleural 
plaques related to asbestos exposure.  The Board notes that the 
VA examiner's summaries of the diagnostic studies and private 
reports is generally consistent with the other evidence of 
record, to include VA treatment records.  As such, the Board 
finds that the VA examiner's opinions, and specifically those 
express in the April 2009 report, outweigh the other medical 
opinions of record as to the current diagnosis.

With respect to the etiology of the currently diagnosed pleural 
plaques related to asbestos exposure, the Board notes that the 
1997 and 2006 private evaluators opined that the Veteran's 
current lung disorder is causally related to his significant 
occupational exposure.  However, these opinions were obtained for 
the purposes of the Veteran's claims against his post-service 
employers, and there was no discussion of his in-service 
exposure.  In contrast, the VA examiner explicitly stated in the 
April 2009 report that the Veteran's in-service asbestos exposure 
contributed to his currently diagnosed pleural plaques, even 
considering the significant post-service exposure.  As such, 
resolving all reasonable doubt in the Veteran's favor, the Board 
finds that his currently diagnosed pleural plaques have been 
medically linked to his in-service asbestos exposure.

Accordingly, as the evidence demonstrates a currently diagnosed 
disability of pleural plaques, which has been medically linked to 
service, the Veteran is entitled to service connection for such 
disability.


ORDER

Service connection for pleural plaques is granted.



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


